Citation Nr: 1750956	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder.    


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina, Regional Office (RO).    


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Veteran through his representative notified the Board that he wished to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal to the issue of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 . Withdrawal may be made by the appellant or by his authorized representative. Id.  

In October 2017, the Veteran, through his representative has withdrawn his claim. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


